Citation Nr: 1102863	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-12 620	)	DATE
	)
	)

On appeal from 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether achievement of a self-employment goal is reasonably 
feasible for purposes of entitlement to vocational rehabilitation 
and training under Chapter 31, Title 38, United States Code.

2.  Whether achievement of a self-employment plan is reasonably 
feasible for purposes of entitlement to vocational rehabilitation 
and training under Chapter 31, Title 38, United States Code.

3.  Entitlement to reimbursement for additional self-employment 
expenses under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision by the Vocational and 
Rehabilitation Counseling Division (VR&C) of the Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1969 
to August 1974.

2.  In October 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim was denied by the VR&C division of the RO in 
Cleveland, Ohio, in December 2008.  He perfected an appeal of 
that determination in April 2009.  His case was certified on 
appeal to the Board in June 2009.

The Veteran submitted a statement that was received at the Board 
in October 2010.  He stated that he wanted to withdraw his appeal 
and have his vocational rehabilitation folder returned to the RO.  

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


